 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ERIN GETTEL
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702)388-6261/Fax
 6   Erin_Gettel@fd.org
 7
     Attorney for Travone Franklin
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   United States of America,                            Case No. 2:11-cr-340-GMN-CWH
12                 Plaintiff,                             Stipulation to Continue Revocation
13                                                        Hearing
            v.
                                                          (First Request)
14   Travone Franklin,
15                 Defendant.
16
17          The parties jointly request that this Court vacate the revocation hearing currently
18   scheduled for May 28, 2019, and reschedule it for June 18, 2019, at 10:00 a.m.
19          The parties enter into this stipulation because:
20          1.     Defense counsel will be out of the district during the currently scheduled
21   sentencing date.
22          2.     Franklin is not in custody.
23          3.     The parties agree to the continuance.
24
25
26
 1         This is the first request for a continuance of the revocation hearing.
 2
 3
 4         DATED: May 20, 2019
 5
 6   Rene L. Valladares                              Nicholas Trutanich
     Federal Public Defender                         United States Attorney
 7
 8      /s/ Erin Gettel                                /s/ Dan Cowhig
     By_____________________________                 By_____________________________
 9   Erin Gettel                                     Dan Cowhig
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     United States of America,                         Case No. 2:11-cr-340-GMN-CWH
 4
                   Plaintiff,
 5                                                     Order Granting First Stipulation to
            v.                                         Continue Revocation Hearing
 6
     Travone Franklin,
 7
                   Defendant.
 8
 9
10          Good cause appearing, IT IS HEREBY ORDERED that the revocation hearing

11   scheduled for May 28, 2019, is vacated and continued to June 18, 2019, at the hour of 10:00

12   a.m. in Courtroom 7D before Chief Judge Gloria M. Navarro.

13                      21 of May, 2019.
            DATED this ____

14
15
                                                Gloria M. Navarro
16
                                                Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
                                                   3
